Case 9:18-cv-80176-BB Document 268-19 Entered on FLSD Docket 08/16/2019 Page 1 of 2

From: Craig S Wright

Sent: Monday, March 10, 2014 2:25 AM
To: John Chesher

CC: Ramona Watts

Subject: FW: Bond villains

SysUserProp: 88334F2CCA0D8E5 1C8530404366F9B82

Part lf 2 (have this one).

 

From: Dave Kleiman <dave@davekleiman.com>
Sent: 2012-10-31 14:27:41

To: ‘Craig Wright’

Subject: Re: Bond Villains

Hash: SHA1

Craig,

You need to use that FB picture of yours for a corporate profile. Then with a UK group you can be Bond and the villain all at the same time.

Right now, the trust holds the following keys:

12f72HxkLjG9zn 1u44XYsFF YKHM4A2zCea

12tkqA9xSoowkzoERHMWNKsTey55 YEBqkv

16Ls6aze76ixe9Ny7ABSZPPq6oiELOXwxXy

12HddUDLhRP2F8JjpK YeKaDxxt5wUvx5nq

1P3SigrZYmeqY DuaEDVDYobISFx85E9fE9

IMyGwFAJ VtBSrGJa32M6 Yh46cGirUtalK

145 YHsQU7HMzkRnDSSBSuFAzQgC YnAnLkN

16TPVCpvtJ6FEV5xNK Bp35aMo4BWFGxiEY

iKbrSKrT3GeEruTuu Y YUSQ35JwKbrAWJYm

iflmi YFQWTzdLiCBxtHHnNiw7WA WPUcer
IMHdm5XZMrfoZFoUktEaGh YevindiXoc4x4

18JPragftDVHWWG8ABQ I ScghJFetnXUjBD

1LXc28hWx 1t8npS5sCAb2EaNFqPwqJCuERD

1FpqQnKQCgDkJFMC94JL8F pRyHTZ3uRVZ1

1F34duy2eeMz5mSrvFepVzy7Y IrBsnAyWC

LtpgqC BB SSeCe YWEDJKfYFH7Ruhy4 Vp1

18k9tin39LKegF zHe8rxSgvJIXDpuMnGJq

They are all in one wallet, so we need to be careful of backups and also loss.

I have created a paper wallet for a couple of the holdings (as an offline backup and in case). These are:

1933phfhK3ZgFONLGSDXvqCn32k2buXY8a

1Feex V6bA Hb8ybZjqQMjJreCrHG W9sb6uF

12ib7dApVF vg82TXKycWBNpNS8kFyiAN Idr

1FJuzzQFVMbiMGw6lJtcXefdD64damy7mSCF

CONFIDENTIAL DEF_00028008
Case 9:18-cv-80176-BB Document 268-19 Entered on FLSD Docket 08/16/2019 Page 2 of 2

Most of these go back to 2010 and 2011 when you first transferred them, but I have moved a few of the online ones. There are only single copies of the paper
wallets and there is no backup.

The rest are with you.

 

Respectfully,

Dave Kleiman - http://www.ComputerF orensicsLLC.com - \

 

http://wevw.computerforensicsexpertwitnesses.com

 

4371 Northlake Blvd #314
Palm Beach Gardens, FL 33410
561.310.8801

PS As you will see on the SF List, there are ways to handle things without it being personal. Check my password response.

Version: GnuPG v2.0.17 (MingW32)

iQGcBAEBAgAGBQJTEsqPAAoJEA QVSsviP8wtV0gL/AxV/h/axBidtVCSANDxqEus
9UGU4tS0R+q5+osM8ypoOjpwuaW OAKIA f2r5, UQWrBOH3QAyL+DmceyB08vSELuCQp
ouhP5O06TCLHBQBxS5kfaDVoDm7/ofuMtXkGyy VuxX VOn ln ZJEFcOqKewwkp32uyb 1
OL7zAsGtE2A6e5/Gkikd lo2hTrhBinDp/8F3dF yk XC vUthO0y wBz8pVkCREQ+bSFs
549u67Y Ve0OyOIGOGZP7 w8j UY wksgO4Ghdw6+WeBkGGH 1CaJrKPVQFGluRYUFMo4B
Oa9aMkhFBAyHGO06SRhnk7v8kZLfyxGlxuyDwSqK 8VegBEEKoiWyL LidpqF gmHVT+
+RFza06 VF +cfAw/8DeWviG9Egpy2yGkhv LJ lifGzPiSulziveft/vMtploRh LXC4

yU lyG9utVkoTKCXQExSC344j5m/4xOmhqrvA 5mFzY39weabxvil3jNdPNpB/mXkfF

i16 YRCZeOTHISQI8SQVBY Y vWhz4dD0suzsGOm2BFHA w==

=Coy4

CONFIDENTIAL DEF_00028009
